Case 1:13-cv-00151-JPB-JPM Document 721 Filed 11/13/18 Page 1 of 3 PageID #: 20377



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               AT CLARKSBURG

  THE KAY COMPANY, LLC,
  et al.,

                      Plaintiffs,

  v.                                                       Case No. 1:13-CV-151
                                                           Honorable John Preston Bailey

  EQT PRODUCTION COMPANY,
  et al.,
               Defendants.



                          PLAINTIFFS’ JURY VERDICT FORM

        We the jury find our verdict as follows:

        A.     Non-Compliant Leases

        We the jury find our verdict for the Plaintiffs and the class and find the damages

  to be $______ for the deductions taken from the class.

        B.     Compliant Leases

        We the jury find our verdict for the Plaintiffs and the class and find the damages

  to be $______ for the deductions taken from the class.

        C.      Flat Rate Leases

        We the jury find our verdict for the Plaintiffs and the class and find the damages

  to be $______ for the deductions taken from the class.

        D.     We the jury find that Defendants did not prove by evidence as in an

  accounting cause of action that the deductions were reasonable and actually incurred.
Case 1:13-cv-00151-JPB-JPM Document 721 Filed 11/13/18 Page 2 of 3 PageID #: 20378



         _____ Yes           _____No

         E.      We the jury find that the Defendants prove some of the deductions were

  reasonable and actual but not all.

         _____ Yes           _____No

         F.      We the jury find for the Plaintiffs and against Defendants and award

  Plaintiffs’ $_______ as punitive damages.

         Dated:__________________

         Foreperson:____________________________



                                                  THE KAY COMPANY, LLC, et al.

                                                  By Counsel


  /s/ Marvin W. Masters
  West Virginia State Bar No. 2359
  Richard A. Monahan (WV Bar No. 6489)
  April D. Ferrebee (WV Bar No. 8034)
  The Masters Law Firm lc
  181 Summers Street
  Charleston, West Virginia 25301

  Michael W. Carey
  West Virginia State Bar No. 635
  Carey, Scott, Douglas & Kessler, PLLC
  707 Virginia Street East, Suite 901
  Charleston, West Virginia 25301

  Counsel for Plaintiffs
  F:\5\903\ptov001.docx




                                              2
Case 1:13-cv-00151-JPB-JPM Document 721 Filed 11/13/18 Page 3 of 3 PageID #: 20379



                                 CERTIFICATE OF SERVICE

          I, Marvin W. Masters, hereby certify that on November 13, 2018, I electronically filed
  “Plaintiffs’ Jury Verdict Form” with the Clerk of the Court using the CM/ECF system, which will
  send notifications of such filing to the following CM/ECF participants:

                David K. Hendrickson
                Carl L. Fletcher, Jr.
                Hendrickson & Long PLLC
                214 Capitol Street
                Post Office Box 11070
                Charleston, West Virginia 25339
                daveh@handl.com
                cfletcher@handl.com
                Counsel for Defendants



                                                     /s/ Marvin W. Masters
                                                     Marvin W. Masters (WV Bar No. 2359)
                                                     Richard A. Monahan
                                                     West Virginia State Bar No. 6489
                                                     April D. Ferrebee
                                                     West Virginia State Bar No. 8034
                                                     The Masters Law Firm lc
                                                     181 Summers Street
                                                     Charleston, West Virginia 25301
                                                     mwm@themasterslawfirm.com
                                                     ram@themasterslawfirm.com
                                                     adf@themasterslawfirm.com




                                                3
